Citation Nr: 0105974	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-08 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than July 18, 1997, 
for the award of special monthly compensation (SMC) for loss 
of use of a creative organ.   



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran's DD Form 214 shows active military service from 
December 1974 to October 1976, and eighteen years, two months 
and twelve days of prior service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

While several additional issues were being developed for 
appellate review, the veteran at hearings in 1999 and 2000 
and in correspondence of September 2000, limited this appeal 
to the certified issue classified as entitlement to an 
effective date earlier than July 18, 1997 for the award of 
SMC for loss of use of a creative organ. 


REMAND

The record shows that a rating action in April 1998 awarded 
SMC for loss of use of a creative organ, effective from the 
date of veteran's claim in July 1997.  In this regard, the 
Board notes that there was no definitive showing of loss of 
use on the VA examination in November 1997 and that the 
examiner did not have the opportunity to review the veteran's 
past medical records; however, reasonable doubt was resolved 
in the veteran's favor by the RO and the benefit was granted.  
It is unclear from the record whether the SMC award was based 
on reasonable doubt with respect to sterility, retrograde 
ejaculation or the more recently claimed impotency.  

The record also shows that the veteran's sole theory of 
entitlement for the retroactive award of SMC benefits is that 
as a result of two transurethral resections of the prostate 
(TURP) performed during service that he suffered loss of use 
of a creative organ.  He states that he did not file a 
specific claim in 1976, because he was unaware of SMC 
benefits until recently, but argues that the service medical 
records considered at the time of the December 1976 and May 
1977 rating actions showed loss of use and that the RO's 
failure to award SMC for loss of use in conjunction with the 
grant of service connection for his TURPs represents clear 
and unmistakably error (CUE).  

The Board finds that the veteran's claim of CUE is 
inextricably intertwined with the issue currently on appeal.  
It would, therefore, be premature and prejudicial for the 
Board to consider the issue relating to an earlier effective 
date at this time.

The United States Court of Appeals for Veterans Claims 
(Court) has held that all issues "inextricably intertwined" 
with the issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As the issue of CUE with respect to 
the rating decisions of December 1976 and May 1977 is 
"inextricably intertwined" with the issue currently on 
appeal, the case must be remanded to the RO in accordance 
with the holding in Harris, supra.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements with respect to 
the CUE claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should adjudicate the 
veteran's claim of CUE in the rating 
actions of December 1976 and May 1977 in 
failing to award SMC for loss of use of a 
creative organ.  

2.  If the CUE claim is denied, the RO 
should provide the veteran with notice of 
his appellate rights.  Following receipt 
of a timely notice of disagreement, the 
RO should furnish him with a statement of 
the case containing the pertinent law and 
regulations and clearly setting forth the 
reasons for the decision.  If the veteran 
thereafter files a timely substantive 
appeal concerning the CUE issue, the RO 
should then certify it for appellate 
consideration.  If the veteran does not 
complete a timely appeal regarding the 
CUE issue, the RO should return the case 
to the Board for further appellate 
consideration of his claim of entitlement 
to an effective date earlier than July 
18, 1997, for the award of SMC for loss 
of use of a creative organ, if otherwise 
in order.

3.  If the CUE claim is granted, the RO 
should then readjudicate the claim of 
entitlement to an effective date earlier 
than July 18, 1997, for the award of SMC 
for loss of use of a creative organ.  If 
the determination remains adverse to the 
veteran in any way, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted.  
The veteran should then be afforded the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

As noted above, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




